F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                            SEP 11 2003
                               TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                               Clerk

 UNITED STATES OF AMERICA,

             Plaintiff-Appellee,

 v.                                                    No. 02-4238
                                               (D.C. No. 2:02-CR-408-PGC)
 JUAN LUIS REYES-CARRILLO also                           (D. Utah)
 known as Juan Ruiz Reyes-Carrillo,

             Defendant-Appellant.


                          ORDER AND JUDGMENT *


Before TACHA, Chief Circuit Judge, McKAY and McCONNELL, Circuit
Judges.




      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      Defendant Reyes-Carrillo appeals the district court’s calculation of his


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
sentencing guideline range. Defendant pleaded guilty to illegal re-entry in

violation of 8 U.S.C. § 1326. The Government filed a Notice of Sentence

Enhancement because Defendant had been previously convicted of a felony.

Defendant did not object to any of the facts or calculations in the Presentence

Report, and he did not file a motion for downward departure.

      At sentencing, the district court accepted the calculation of the sentencing

range in the Presentence Report and sentenced Defendant to the low end of the

sentencing range to a sentence of 57 months of custody and 36 months of

supervised release. The sentencing range of 57 to 71 months was based on an

adjusted base offense level of 24, decreased three levels for acceptance of

responsibility, for a net offense level of 21, and a criminal history category of IV.

      This sentence was based on Defendant’s previous convictions of conspiracy

to deliver a controlled substance in 1990 which resulted in a sentence of 21

months in prison and his conviction for transport/sale of a controlled substance in

1998 which resulted in a sentence of 365 days in jail. Defendant was deported in

August 2001, and he had been deported twice before. He later re-entered the

United States which resulted in the current arrest.

      Appellant’s counsel filed a brief following the mandate of Anders v.

California, 386 U.S. 738 (1967). This filing included all the appropriate notices

to Appellant. Counsel filed a simultaneous Motion to Withdraw. Appellant has


                                          -2-
not notified this court that he has new counsel nor has he filed a supplemental

brief.

         Our review of the record and counsel’s Anders’ brief indicates that the

sentence imposed by the district court was at the low end of the correct

sentencing guideline range of 57-71 months based on his adjusted offense level of

21 and criminal history category of IV.

         Counsel’s Motion to Withdraw is GRANTED.

         AFFIRMED.

                                                 Entered for the Court



                                                 Monroe G. McKay
                                                 Circuit Judge




                                           -3-